Judgment of the Supreme Court, Kings County, rendered March 25, 1966 upon a jury verdict, reversed, on the law and in the interests of justice, and new trial ordered. The findings of fact below are affirmed. The District Attorney.concedes, and we agree, that the prosecutor’s comments during summation, inter alia, tended to introduce divisive issues and inaccurate references to the testimony adduced, which may well be considered to have been cumulatively prejudicial and to have deprived defendant of a fair evaluation of the facts by the jury. Under the circumstances, we conclude that defendant should, in the interests of justice, be accorded a new trial. Beldock, P. J., Christ, Brennan, Hopkins and Martuscello, JJ., concur.